DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 05/25/2021.  Claims 1, 4, 5, 8-9, 11, 12, 15 were pending.  Claims 1, 4, 5, 8-9, 11, 12, 15 were amended.  Claims 2-3, 6-7, 10, 14-14 were cancelled.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 9, 11-12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31, 44, 50 of copending Application No. 16/484,479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9, 11-12, 15 of the current application (16/485,174) are broader than claims 29-31, 44, and 50 of copending Application No. 16 /484,479

The following table will compare claims between 16/485,174 vs. 16/484,479
16/485,174 Claims					16/484,479 Claims
	9						29, 31 or 44, 55
	11						30, or 44, 55
	12						30
	15						29, 31 or 44, 55
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9, 11-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (WO 2016/080383 A1), English translation via (US 2018/0298500 A1); Note: all paragraph [number] cited below are based on English translation US 2018/0298500 A1.
Regarding to claim 9, Takahashi discloses a selective etching solution composition comprises:
An oxidizing agent (paragraph [0020], [0038]);
An amine compound (paragraph [0045]-[0046]);
An addictive (paragraph [0039]-[0044], [0051]; 
And water [0071];
Where in the selective etching solution comprises 5 to 20 wt%, preferable 5 wt% to 10 wt% of oxidizing agent (paragraph [0020], [0038); within applicant’s range of 1 to 30 wt%  of oxidizing agent);
5 to 20 wt% of amine compound (paragraph [0046]-[0047]; within applicant’s range of 20 to 70 wt% of amine compound);
0.5 to 20 wt% addictive, preferable 5 to 10 wt% addictive (paragraph [0039]; within applicant’s range of 0.1 to 10 wt% addictive; 0049-0052
And a remaining wt% of water with respect to a total 100 wt% of the selective etching composition (paragraph [0071]);
Wherein the amine compound comprises one or more selected from the group consisting of 1-amino-2-propanol, 2-amino-2-methyl-1-propanol, 1-amino-2-propanol (paragraph 0046; Takahashi’s claim 4).
for selectively etching silver, a silver alloy or a silver compound, the selective etching solution composition comprise”.  It is noted that silver, a silver ally or a silver compound is NOT part of the composition. Silver, a silver ally or a silver compound are intended used of the composition.  According to the MPEP 2111.02 (II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
Further, Takahashi’s composition is identical with applicant’s composition of claim 9.  According to the MPEP 2112.01 (II) “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.  Therefore, it is inherent that Takahashi composition is capable of etching silver or silver alloy or silver compound.
Regarding to claim 11, Takahashi discloses wherein the oxidizing agent comprises one or more selected from the group consisting of peroxides, peroxy acid (paragraph 0021, 0024, and 0038).
Regarding to claim 12, Takahashi discloses the peroxide comprises hydrogen peroxide (paragraph (0021, 0024, 0038); and peroxy acid comprises one or more selected from the group consisting of formic acid (paragraph 0041).
.
 Allowable Subject Matter
7.	Claims 1, 4-5, 8 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior arts fail to disclose or suggest a step (S14) of exposing the seed layer by removing the photocurable resin; and a step (S15) of removing the exposed seed layer by a selective etching solution for selectively etching silver, a silver alloy or a silver compound,
wherein the selective etching solution comprises 1 to 30 wt% of oxidizing agent, 20 to 70 wt% of amine compound, 0.1 to 10 wt% of additive, and a remaining wt% of water with respect to a total 100 wt% of the selective etching solution,
wherein the amine compound comprises one or more selected from the group consisting of ethylamine, propylamine, isopropylamine, n-butylamine, isobutylamine, sec-butylamine, diethylamine, piperidine, tyramine, N-methyltyramine, pyrroline, pyrrolidine, imidazole, indole, pyrimidine, monoethanolamine, 6-amino-2-methyl-2-heptanol, 1-amino-2-propanol, methanolamine, dimethylethanolamine, N-methyldiethnaolamine, 1-aminoethanol, 2-amino-2-methyl-1 -propanol.

Response to Arguments
9.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection 35 U.S.C 112(b).

”C.	It is possible to provide a method of forming a circuit, in which only silver, a silver alloy or a silver compound is selectively etched from a heterogeneous metal substrate material made of silver, a silver alloy or a silver compound and copper, thereby achieving a fine pitch.
D.	It is possible to provide an etching solution composition having a high etch factor, with which only silver, a silver alloy or a silver compound is selectively etched without damaging a copper circuit (see, the paragraphs [0062] and [0063] of the present invention).
None of the cited references do not disclose the above constitutional elements (especially, the specific amine compound and content in the etching solution) and remarkable effect of the amended present invention. Therefore, the present invention has novelty and obviousness over the cited references.”
The applicant’s argument along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103 with respect to claims 1, 4-5, and 8.
Applicant’s arguments with respect to claim(s) claims 9, 11-21, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that claim 9 are drawn to the composition.  The composition claims are drawn to what the composition is (i.e. ingredients of the composition) and NOT what the composition does (i.e. intended use of the composition).  A new ground of rejection set forth as discussed above.  Specifically, the cited prior arts Takahashi discloses a composition comprises same ingredients as the applicant’s composition of claims 9, 11-21, 15 (See above rejection for further detail).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713